Citation Nr: 0013998	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a status post medial 
meniscectomy of the left knee with traumatic arthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the RO 
in Philadelphia, Pennsylvania, which denied an evaluation in 
excess of 10 percent for the veteran's service connected left 
knee disorder.  The veteran subsequently moved to New York 
and his claims folder was thereupon transferred to the RO in 
Buffalo, New York.  In a rating decision of December 1998, 
the Buffalo RO increased the evaluation for the veteran's 
service connected left knee disability to 20 percent 
disabling, effective January 4, 1993.  

In its rating action of December 1998, the RO denied 
secondary service connection for a right knee disorder, 
secondary service for a left wrist disability, and secondary 
service connection for a back disability.  The veteran was 
informed of these denials by letter dated in January 1999.  
He did not file a timely notice of disagreement in regard to 
the denial of these claims.  Accordingly, only the issue 
listed on the title page of this decision is before the Board 
for appellate consideration at this time.  


REMAND

There is a report of record from J.S. Forrest, M.D., dated in 
July 1994.  This report quotes the veteran as saying that he 
has been in receipt of disability benefits from the Social 
Security Administration (SSA) since 1990.  Neither a copy of 
the decision awarding the veteran SSA disability benefits nor 
copies of the medical evidence upon which the award of SSA 
disability benefits is based are currently in the claims 
folder.  The Board is constrained by decisions of the United 
States Court of Appeals for Veterans Claims (Court) to obtain 
a copy of the decision by the SSA awarding the veteran 
disability benefits and to obtain the medical records upon 
which the SSA decision assigning disability benefits was 
based.  Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that in a May 1994 statement the veteran 
requested a hearing before an RO hearing officer.  In August 
1995, the veteran's representative said that the veteran 
requested that a rating decision be promulgated as soon as 
possible.  However, the representative further stated that 
should the decision be adverse "the veteran of course 
maintains the right to request a personal hearing as he did 
some 15 months ago regarding any decision rendered".  
Accordingly, there is still pending a request for a personal 
hearing before a hearing officer at the RO.  Further action 
by the RO is therefore warranted here.

The veteran is currently in receipt of a 20 percent 
disability rating for his service connected status post 
medial meniscectomy of the left knee with traumatic arthritis 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5257, which is based on recurrent subluxation and lateral 
instability of the knee.  However, opinions by the VA General 
dated July 1, 1997 (VAOPGCPREC 23-97) and August 14, 1998 
(VAOPGCPREC 9-98) have held that separate disability 
evaluations may be assigned for service-connected knee 
disability under both the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003 and 5257 when a veteran is found to 
have both arthritis with limitation of knee motion and 
instability of the knee.  It is noted that the veteran's 
service medical records reveal that he sustained a crawling 
injury to the left knee during basic training in service.  
Thereafter during service, the veteran underwent a left 
medial meniscectomy.  During a VA examination in December 
1982 an X-ray was reported to reveal minimal degenerative 
changes consisting of slight eburnation along the medial 
tibial plateau and slight spurring in the tibial eminences.  
Similar findings were reported on a VA X-ray of December 1983 
and on a private X-ray of April 1984.  However, recent VA X-
rays of the left knee have been reported to show no findings 
of arthritis.  In view of this contradictory evidence, the 
question of whether the veteran currently has arthritis in 
the left knee must be clarified prior to further appellate 
consideration of the veteran's claim.  

This case is therefore remanded to the RO for the following 
action: 


1. The RO should contact the veteran and 
request him to provide the date of the 
decision awarding him SSA disability 
benefits.  When the veteran responds 
the RO should contact the SSA and 
obtain a copy of decision awarding 
disability benefits and copies of all 
medical records upon which the 
decision was based.  All documentation 
obtained should be associated with the 
claims folder.  

2. The RO should obtain, to the extent 
possible, the VA X-rays of the 
veteran's left knee performed in 
connection with the VA medical 
examination of December 1982, the VA 
X-ray of December 1983, the X-ray of 
the left knee performed in April 1984 
at the Robert Packer Hospital in 
Sayre, Pennsylvania, the X-rays of the 
left knee performed at the VA clinic 
in Sayre, Pennsylvania in September 
1994, February 1997, September 1997, 
and September 1998, and the X-ray of 
the left knee performed in connection 
with VA medical examination of August 
1997.  These X-rays should then be 
evaluated by a VA radiologist.  The 
radiologist should then state for the 
record whether the veteran does have 
arthritis in the left knee or does not 
have arthritis in the left knee.  If 
the X-rays of the left knee noted 
above cannot be assembled, current 
left knee X-rays should be taken, and 
a VA radiologist should study them and 
comment as to the presence or absence 
of arthritis of the left knee.  

3. The RO should then schedule the 
veteran for a hearing before a hearing 
officer at the RO.  The transcript of 
the hearing should be associated with 
the claims folder.  

4. Then, the RO should again review the 
record and readjudicate the issue of 
entitlement to an increased rating for 
the veteran's left knee disability.  
If the benefit sought is not granted, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, to afford the 
veteran due process of law, to comply with a precedent 
decision of the Court, and to comply with precedent opinions 
of the VA General Counsel.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




